Citation Nr: 1543299	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for a generalized anxiety disorder, currently evaluated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel








INTRODUCTION

The Veteran had active military service from August 1973 until December 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 correspondence, the Veteran stated that his mental disorder had gotten worse after his October 2012 VA medical examination. Based on the Veteran's statements that his general anxiety disorder has gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400   (1997).

As the outcome of the claim for entitlement to an increased rating for a general anxiety disorder could have a significant impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. Thus, the issue for entitlement to TDIU must be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  The RO should also obtain any Social Security disability determination records that may exist.  

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected general anxiety disorder. The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.

The examiner should specifically discuss the extent to which the Veteran's general anxiety disorder impacts his ability to seek and maintain employment. 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




